DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.


Specification and Drawings
The Substitute Specification and Replacement Drawings filed 23 May 2022 are acknowledged and have been entered.  The 23 May 2022 Substitute Specification incorporates the correction of informalities corrected in the 07 February 2022 Substitute Specification, superseded by the 23 May 2022 filing.  It also corrects the Brief Description of Figure 7 and the clone names for SEQ ID NOS: 83 and 84.  The information for SEQ ID NOS: 17, 19, and 20 has also been updated to reflect the SEQ ID NOS: in the sequence listing.    

Sequence Compliance
The Substitute Sequence listing filed 23 May 2022 corrects naming in lines <223> of  SEQ ID NOS: 83 and 84.  It also corrects SEQ ID NO: 87, the sequence of a control CAR construct used in Example 13.  The Sequence Listing has been accepted.

Claims Under Consideration
An examiner’s amendment was authorized by Ms. Yaohua Dong on 08 February 2022 and accompanied the Notice of Allowance mailed 24 February 2022.  The current claims therefore are the claims filed 07 February 2022 as modified by the Examiner’s Amendment mailed 24 February 2022.
Claims 29-52 are pending and under consideration.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No claim amendments have been made relative to the claims pending at the time of the Notice of Allowance mailed 24 February 2022.  An updated search did not identify any new art.  Claims 29-52 therefore stand allowed for the reasons of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643